

Exhibit 10.6

INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) is made by and
between INC Research Holdings, Inc., a Delaware corporation (the “Company”), and
Name of Employee (the “Participant”), effective as of INSERT EFFECTIVE DATE OF
GRANT (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock Units payable in shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in the Plan and this
Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company has granted to the Participant,
effective as of the Date of Grant, XXXX Restricted Stock Units, on the terms and
conditions set forth in the Plan and this Agreement, subject to adjustment as
set forth in the Plan (the “RSUs”).

2.
Vesting of RSUs. Subject to the terms and conditions set forth in the Plan and
this Agreement, the RSUs will vest as follows:

(a)
General. Except as otherwise provided in Sections 2(b) and 4, the RSUs will vest
in equal annual installments of 25% of the Shares over a four-year period on
each anniversary of the Date of Grant, subject to the Participant’s continued
Service through each applicable vesting date.

(b)
Change in Control. The RSUs will become fully vested immediately upon the
    Participant’s termination of Service in the event that the Participant’s
Service is     terminated by the Company without Cause (as defined in the Plan)
or if     Participant resigns for Good Reason at the time of, or within 6 months
following,     the consummation of a Change in Control occurring after the Date
of Grant.



As used in this Agreement, “Good Reason” shall mean the occurrence, without
Participant’s express written consent, of any of the following events: (i) a
material reduction in Participant’s base salary or Target Bonus percentage under
the INC

1 | 6-Aug-2015

--------------------------------------------------------------------------------



Research, LLC Management Incentive Plan, if applicable; (ii) a material adverse
change to Participant’s authority, job duties or responsibilities as compared to
Participant’s authority, job duties or responsibilities immediately prior to the
Change in Control; (iii) a requirement that Participant relocate to a principal
place of employment more than fifty (50) miles from the Company’s offices at
3201 Beechleaf Court, in Raleigh, North Carolina or Participant’s assigned
principal office location with any Subsidiary as of immediately prior to the
occurrence of the Change in Control; or (iv) if Participant has an effective
employment agreement, service agreement, or other similar agreement with the
Company or any Subsidiary, a material breach of such agreement, provided, that,
any event described in clauses (i), (ii), (iii) and (iv) above shall constitute
Good Reason only if the Participant provides the Company with written notice of
the basis for the Participant’s Good Reason within forty-five (45) days of the
initial actions or inactions of the Company or any Subsidiary giving rise to
such Good Reason and the Company or applicable Subsidiary has not cured the
identified actions or inactions within thirty (30) days of such notice and
provided further that Participant terminates his or her Service within thirty
(30) days following the Company or applicable Subsidiary’s failure to cure
within the thirty (30) day cure period.”


3.
Settlement of RSUs Upon Vesting.

(a)
Settlement in Stock. RSUs vested as described in Section 2 above will be settled
by delivering to Participant a number of Shares equal to the number of vested
RSUs on the date on which the RSUs vest. The stock price used for vesting of
RSU’s will be the closing price on INC Research shares on the date of vesting.
If the vesting is a non-trading day, the vesting will be deemed to occur on the
first trading day preceding the vesting date.



(b)
Book­Entry Registration of the Shares; Delivery of Shares. As soon as practical
after the Payment Date, the Company will, at its election, either: (i) issue a
certificate representing the Shares payable pursuant to this Agreement; or (ii)
not issue any certificate representing the Shares payable pursuant to this
Agreement and instead document the Participant’s interest in the Shares by
registering such Shares with the Company’s transfer agent (or another custodian
selected by the Company) in book­entry form in the Participant’s name. In any
case, the Company may provide a reasonable delay in the issuance or delivery of
the Shares to address Tax­Related Items, withholding, and other administrative
matters. Neither the Company nor the Committee will be liable to the Participant
or any other Person for damages relating to any delays in issuing the Shares or
any mistakes or errors in the issuance of the Shares.


2 | 6-Aug-2015

--------------------------------------------------------------------------------



(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the RSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(d)
Withholding Requirements. In connection with the delivery of Shares as described
in Section 3(b) above, the Participant agrees to make adequate arrangements
satisfactory to the Company to meet the minimum statutory amount necessary to
satisfy any applicable federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld by one or a combination of the
following: (1) cash payment by the Participant to the Company prior to the day
of vesting of an amount that the Company will apply to the required withholding;
(2) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); (3) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company; or (4) to the extent not in
violation of any shareholder agreement, and to the extent allowed by the Company
in its discretion, withholding of Shares that would otherwise be delivered as
described in Section 3(b) above. For the purposes of alternative (4) above, any
Shares withheld shall be credited for purposes of the withholding requirements
at the stock price for the vesting of RSU’s as set forth in Section 3(a) above.
In the absence of an arrangement by the Participant that is acceptable to the
Company for payment of withholding obligations, the Company at its discretion
shall establish the method of withholding from alternatives (2) through (4)
above. However, notwithstanding the preceding provisions of this Section 3(d) if
the Participant is a Section 16 officer of the Company under the Exchange Act,
then the Committee (as constituted in accordance with Rule 16b-3 under the
Exchange Act) shall establish the method of withholding from alternatives (2)
thorough (4) above.



4.
Forfeiture. Notwithstanding the Change in Control vesting as stated in Section
2(b) above, any unvested RSUs will be forfeited immediately, automatically and
without consideration upon a termination of the Participant’s Service for any
reason. Without limiting the generality of the foregoing, the RSUs and the
Shares (and any resulting proceeds) will continue to be subject to Section 13 of
the Plan.

5.
Adjustment to RSUs. In the event of any change with respect to the outstanding
shares of Common Stock contemplated by Section 4.5 of the Plan, the RSUs may be
adjusted in accordance with Section 4.5 of the Plan.

6.
Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not


3 | 6-Aug-2015

--------------------------------------------------------------------------------



in lieu of, any other restrictive covenants or similar covenants between the
Participant and the Company or any of its Affiliates.
7.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.



8.
Miscellaneous Provisions

(a)
Securities Laws Requirements. No Shares will be issued or transferred pursuant
to this Agreement unless and until all then applicable requirements imposed by
federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
Shares may be listed, have been fully met. As a condition precedent to the
issuance of Shares pursuant to this Agreement, the Company may require the
Participant to take any reasonable action to meet those requirements. The
Committee may impose such conditions on any Shares issuable pursuant to this
Agreement as it may deem advisable, including, without limitation, restrictions
under the Securities Act of 1933, as amended, under the requirements of any
exchange upon which shares of the same class are then listed and under any blue
sky or other securities laws applicable to those Shares.

(b)
Non­Transferability. The RSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
shares of Common Stock delivered hereunder will be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal or state laws and any agreement with, or policy of, the Company or the
Committee to which the Participant is a party or subject, and the Committee may
cause orders or designations to be placed upon any certificate(s) or other
document(s) delivered to the Participant, or on the books and records of the
Company’s transfer agent, to make appropriate reference to such restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal


4 | 6-Aug-2015

--------------------------------------------------------------------------------



delivery or by registered or certified mail, with postage and fees prepaid, or
(ii) by electronic transmission to the Company’s e-mail address of the Company’s
General Counsel and will be deemed effective upon actual receipt. Any
notification required by the terms of this Agreement will be given by the
Company (x) in a writing addressed to the address that the Participant most
recently provided to the Company and will be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid, or (y)
by facsimile or electronic transmission to the Participant’s primary work fax
number or e-mail address (as applicable) and will be deemed effective upon
confirmation of receipt by the sender of such transmission.
(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. Notwithstanding the Restrictive Covenants Agreement
in the attached Appendix A, this Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings


5 | 6-Aug-2015

--------------------------------------------------------------------------------



(whether in contract, in tort, at law or otherwise) that may be based upon,
arise out of or be related to the Plan and this Agreement exclusively in the
Delaware Court of Chancery or, in the event (but only in the event) that such
court does not have subject matter jurisdiction over such claim, cause of action
or proceeding, exclusively in the United States District Court for the District
of Delaware (the “Chosen Court”), and hereby (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such proceeding in the Chosen Court, (iii) waives any objection
that the Chosen Court is an inconvenient forum or does not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such claim or cause of action will be effective if notice is given in accordance
with this Agreement.
(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]



6 | 6-Aug-2015

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
RSUs Award Agreement as of the date first written above.
PARTICIPANT
 
INC RESEARCH HOLDINGS, INC.
 
 
 
 
 
 
By:
/s/ Duncan Jamie Macdonald
 
 
Name:
Duncan Jamie Macdonald
 
 
Title:
Chief Executive Officer
 
 
 
 
[Electronic Signature]
 
 
 
____________________
 
 
 
Participant Signature
 
 
 
Name: [Participant Name]
 
 
 
Acceptance Date: [Acceptance Date]


 
 
 


[Signature Page – Restricted Stock Unit Award Agreement]



--------------------------------------------------------------------------------



Appendix A-1



APPENDIX A
RESTRICTIVE COVENANTS AGREEMENT
1.    Definitions. Capitalized terms not otherwise defined in below this
Restrictive Covenant Agreement (“RCA”) shall have the same meanings as set forth
in the above Agreement. The following terms shall have the following meanings
for the purposes of this RCA:
(a)    The “Termination Date” means the last day of Participant’s employment by
the Company or any of its Subsidiaries.
(b)    The “Non-Solicit Restricted Period” means the period commencing on the
Termination Date and ending twelve (12) months after the Termination Date.
(c)    The “Non-Compete Restricted Period” means the period commencing on the
Termination Date and ending six (6) months after the Termination Date.
(d)    “Company Customer” means a person or entity for whom the Company or any
of its Subsidiaries was providing services either at the time of, or at any time
within the twelve (12) months preceding the Termination Date, and for whom
Participant carried out or oversaw a material business responsibility during
said twelve (12) month period or about whom Participant had exposure to or
received Confidential Information as a result of Participant’s employment with
the Company or an of its Subsidiaries that if disclosed or used by Participant
or any person or entity Competitive with the Company (as defined below) would
provide an unfair competitive advantage with respect to the business of the
Company.
(e)    “Prospective Customer” means a person or entity (i) that Participant
contacted for the purpose of soliciting business on behalf of the Company or any
of its Subsidiaries during the twelve (12) months preceding the Termination
Date; or (ii) to which the Company or any of its Subsidiaries had submitted a
bid or proposal for services during the twelve (12) months preceding the
Termination Date, and in which bid or proposal Participant was involved in any
material respect.
(f)    The term “Company Employee” means any person who is an employee of or
consultant to the Company or any of its Subsidiaries as of the Termination Date.
(g)    “Competitive with the Company” means engaged in the business of providing
contract research organization (CRO) services to pharmaceutical, biotechnology,
or biomedical companies.
(h)    “Restricted Services” means services that are the same or substantially
similar to the services Participant provided to the Company or any of its
Subsidiaries at the time of, or in the twelve (12) months preceding, the
Termination Date.


 

6-Aug-2015

--------------------------------------------------------------------------------



Appendix A-2

(i)    The “Restricted Area” means the following geographical areas: (i) any
city, metropolitan area, county (or similar political subdivision in foreign
countries) in which Participant personally provided material services in-person
(not by telephone or internet) on behalf of the Company during the twelve (12)
months prior to the Termination Date; (ii) within a 60-mile radius of the
location(s) where the Participant had an office during the twelve (12) months
prior to the Termination Date; (iii) within a 60 mile radius of Raleigh, North
Carolina; and (iv) any city, metropolitan area, county (or similar political
subdivision in foreign countries) in which the Company on any of its
Subsidiaries is located or does or did business, during the twelve (12) months
prior to the Termination Date.
(j)    “Confidential Information” means any confidential or proprietary
information belonging to the Company or of its Subsidiaries, including, but not
limited to, all trade secrets, patent applications, scientific data, formulation
information, inventions, processes, formulas, systems, computer programs, plans,
programs, studies, techniques, critical business information such as drug
products in development, business strategies and models, product launch plans,
CRO relationships, regulatory submissions, technology used by or the therapeutic
focus of the Company or any of its Subsidiaries, clinical information,
methodologies, standard operating procedures, operational documents (such as
batch records), technology used by the Company or any of its Subsidiaries,
marketing and certain financial information calculations, budgets, bids,
internal policies and procedures, organization, business plans, analysis,
forecasts, billing practices, pricing information and strategies, promotional
material, service offering strategies, marketing plans and ideas, the identities
or other information about customers, sponsor, customer or client lists,
suppliers and business partners (current and prospective), the terms of current
and pending deals, sales data, and sales projections, research, research
proposals, study protocols, coding devices, unpublished results and reports,
meeting minutes and notes, monthly and other periodic reports, contact and other
information regarding suppliers, vendors and consultants, and regulatory and
legal correspondence, whether or not patentable or copyrightable and whether in
tangible or other form, including all documents and records, whether printed,
typed, handwritten, videotaped, transmitted or transcribed on data files or on
any other type of media, whether or not labeled or identified as confidential
and proprietary. Notwithstanding the foregoing, the term “Confidential
Information” shall not include information which (i) is already known to
Participant prior to its disclosure to Participant by the Company; (ii) is or
becomes generally available to the public through no wrongful act of any person;
(iii) is at the time of disclosure part of the public knowledge or literature
through no wrongful action by Participant; or (iv) is received by Participant
from a third party without restriction and without any wrongful conduct on the
part of such third party relating to such disclosure. Participant acknowledges
and agrees that the Confidential Information he/she obtains or becomes aware of
as a result of his/her employment with the Company or any of its Subsidiaries is
not generally known or available to the general public, but has been developed,
compiled or acquired by the Company at its great effort and expense and that
Participant is required to protect and not disclose such information.
(l)    “Subsidiaries” means any corporation, partnership, limited liability
company, joint venture, association, public or private limited company or other
business entity at least 50% of the outstanding voting stock or voting interests
of which is at the time owned or controlled, directly or indirectly, by the
Company.

6-Aug-2015

--------------------------------------------------------------------------------



Appendix A-3

2.    Non-Solicitation of Customers and Employees. Participant hereby agrees
that so long as he or she is employed by the Company or any of its Subsidiaries,
and during the Non-Solicit Restricted Period, Participant will not, on
Participant’s own behalf, nor as an officer, director, stockholder, partner,
associate, employee, owner, executive, consultant or otherwise on behalf of any
person, firm, partnership, corporation, or other entity:
(a)    Solicit, induce, influence or attempt to solicit, induce or influence any
Company Customer to (i) cease doing business in whole or in part with the
Company or any of its Subsidiaries, or (ii) do business with any other person or
entity that is Competitive with the Company;
(b)    Solicit, induce, or attempt to induce any Prospective Customer to (i) not
begin doing business with the Company or any of its Affiliates, (ii) cease doing
business in whole or in part with the Company or any of its Affiliates, or (iii)
do business with any person or entity that is Competitive with the Company;
(c)    Interfere with, disrupt or attempt to interfere with or disrupt the
relationship, contractual or otherwise, between the Company or any of its
Subsidiaries and any supplier, vendor, distributor, lessor, lessee, or licensor
that transacts business with the Company of any of its Subsidiaries; or
(d)    Encourage, entice, induce or suggest that any Company Employee terminate
or alter his/her employment or relationship with the Company or any of its
Subsidiaries for the benefit of any person or entity other than the Company.
3.    Non-Competition.
(a)    Participant hereby agrees that so long as he or she is employed by the
Company or any of its Subsidiaries, and during the Non-Compete Restricted
Period, within the Restricted Area, Participant will not for Participant’s own
behalf or for any other person or entity provide the Restricted Services for any
person or entity that is Competitive with the Company.
(b)    Notwithstanding the foregoing, Participant’s ownership, directly or
indirectly, of not more than one percent (1%) of the issued and outstanding
stock of a corporation the shares of which are regularly traded on a national
securities exchange or in the over-the-counter market shall not violate this
Section.
4.    Business Opportunities. Participant, while he or she is employed by the
Company and its Subsidiaries, agrees to offer or otherwise make known or
available to the Company or any Subsidiary, as directed by the Company and
without additional compensation or consideration, any business prospects,
contracts or other business opportunities that he or she may discover, find,
develop or otherwise have available to him or her in any field in which the
Company or any of its Subsidiaries is engaged, and further agrees that any such
prospects, contracts or other business opportunities shall be the property of
the Company.

6-Aug-2015

--------------------------------------------------------------------------------



Appendix A-4

5.    Confidentiality. Participant acknowledges that during his or her
employment with the Company, he or she has and will necessarily become informed
of, and have access to, the Confidential Information of the Company, and that
the Confidential Information, even though it may be contributed, developed or
acquired in whole or in part by the Participant is the Company’s exclusive
property to be held by the Participant in trust and solely for the Company’s
benefit. Accordingly, except as required by law, the Participant shall not, at
any time, either during or subsequent to his or her employment, as applicable,
use, reveal, report, publish, copy, transcribe, transfer or otherwise disclose
to any person, corporation or other entity, any of the Confidential Information
without the prior written consent of the Company, except to responsible officers
and employees of the Company and its Subsidiaries and other responsible persons
who are in a contractual or fiduciary relationship with the Company or one of
its Subsidiaries and except for information that legally and legitimately is or
becomes of general public knowledge from authorized sources other than the
Participant. Participant also agrees and understands that Participant’s duties
and obligations under any confidentiality and non-disclosure agreement signed in
connection with Participant’s employment with the Company, including the
Confidentiality and Non-Solicitation Agreement, (collectively, the
“Confidentiality Agreement”) will remain in full force and effect in accordance
with its terms, and that a breach of the Confidentiality Agreement will also
constitute a breach of this present RCA. To the extent the terms of the
Confidentiality Agreement are inconsistent with the terms of this RCA, the
provisions of this RCA will control.
6.    Termination. Either party may terminate the employment relationship for
any reason at any time upon giving the other party thirty (30) days prior
written notice. The Company may, in its discretion, relieve Participant of some
or all of his/her duties during all or a part of such notice period. Subject to
the forgoing notice obligation, Participant’s employment with the Company shall
remain at will.
7.    Return of Company Property. By no later than the Termination Date, the
Participant shall promptly deliver to the Company all property and possessions
of the Company and its Subsidiaries, including all drawings, manuals, letters,
notes, notebooks, reports, copies, deliverables containing Confidential
Information and all other materials relating to the Company and any of its
Subsidiaries’ business that are in the Participant’s possession or control.


8.    Governing Law, Forum and Jury Waiver. This RCA and all disputes, claims or
controversies arising out of or related to this RCA, shall be governed by the
laws of the State of North Carolina without regard for reference to any choice
or conflict of law principles of any jurisdiction. The parties agree that any
action or proceeding with respect to this RCA or Participant’s employment with
the Company shall be brought exclusively in the state or federal courts in the
State of North Carolina, and Participant voluntarily submits to the exclusive
jurisdiction over Participant’s person by a court of competent jurisdiction
located within the State of North Carolina. The parties hereby irrevocably waive
any objection they may now or hereafter have to the laying of venue of any such
action in the State of North Carolina, and further irrevocably waive any claim
they may now or hereafter have that any such action brought in said court(s) has
been brought in an inconvenient forum. The parties hereby knowingly and
expressly waive their right to a jury trial for any claim relating to
his/her/its rights or obligations under this RCA.
    

6-Aug-2015

--------------------------------------------------------------------------------



Appendix A-5

9.    Amendment, Modification or Waiver. This RCA may not be changed orally, and
no provision of this RCA may be amended or modified unless such amendment or
modification is in writing, signed by Participant and by a duly authorized
officer of the Company. No act or failure to act by the Company will waive any
right, condition or provision contained herein. Any waiver by the Company must
be in writing and signed by a duly authorized officer of the Company to be
effective.


10.    Severability. In case any one or more of the provisions contained in this
RCA shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this RCA, but this RCA shall be construed as if such
invalid, illegal, or other unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this RCA
shall for any reason be held to be excessively broad as to duration,
geographical scope or subject, it shall be construed by limiting it and reducing
it so as to be enforceable to the extent compatible with applicable law as it
shall then appear.


11.    Miscellaneous.


(a)    Participant’s and the Company’s obligations hereunder shall continue in
full force and effect in the event that Participant’s job title,
responsibilities, work location or other conditions of his/her employment with
the Company change subsequent to the execution of the RCA, without the need to
execute a new RCA.


(b)    In the event that Participant breaches any of the provisions of Sections
2 or 3 of this RCA, to the extent permitted by law, the Non-Compete or
Non-Solicit Restricted Period (as applicable) shall be tolled until such breach
has been duly cured, it being the intent of the parties that such period shall
be extended by any period of time in which Participant is in violation of such
sections.


(c)    Participant agrees to provide a copy of Section 1 through 5 of this RCA
to any subsequent employers or prospective employers during the applicable
period of restriction (including but not limited to the Non-Solicit Restricted
Period and the Non-Compete Restricted Period). Participant specifically
authorizes the Company to notify any subsequent employers or prospective
employers of Participant of the restrictions on Participant contained in this
RCA and of any concerns the Company may have about actual or possible conduct by
Participant that may be in breach of this RCA Participant agrees to promptly
notify the Company of any offers to perform services, any engagements to provide
services, and/or actual work of any kind, whether as an individual, proprietor,
partner, stockholder, officer, employee, director, consultant, joint venturer,
investor, lender, or in any other capacity whatsoever during the period of
his/her employment by the Company or any of its Subsidiaries and during the
Non-Solicit Restricted Period and the Non-Compete Restricted Period. Such notice
must be provided prior to the commencement of any such services or work.



6-Aug-2015

--------------------------------------------------------------------------------



Appendix A-6

(d)    The rights and remedies of the parties under this RCA are cumulative (not
alternative) and in addition to all other rights and remedies available to such
parties at law, in equity, by contract or otherwise.



6-Aug-2015